           Case 3:18-cv-01983-LB Document 83 Filed 05/09/19 Page 1 of 4




 1 WILSHIRE LAW FIRM, PLC
     Bobby Saadian (SBN 250377)                  Robert Dart (SBN 264060)
 2   Email: bobby@wilshirelawfirm.com            Email: rdart@wilshirelawfirm.com
     Justin F. Marquez (SBN 262417)              Patty W. Chen (SBN 322992)
 3   Email: justin@wilshirelawfirm.com           Email: patty@wilshirelawfirm.com
     Nicol E. Hajjar (SBN 303102)
 4   Email: nicol@wilshirelawfirm.com
     Thiago M. Coelho (SBN 324715)
 5   Email: thiago@wilshirelawfirm.com
     3055 Wilshire Blvd., 12th Floor
 6   Los Angeles, California 90010
     Telephone: (213) 381-9988
 7   Facsimile: (213) 381-9989

 8 Attorneys for Plaintiff
     IRMA FRAUSTO
 9
     MCGUIREWOODS LLP
10   Michael D. Mandel (SBN 216934)
     Email: mmandel@mcguirewoods.com
11   Kerri H. Sakaue (SBN 301043)
     Email: ksakaue@mcguirewoods.com
12   1800 Century Park East, 8th Floor
     Los Angeles, CA 90067-1501
13   Telephone: 310.315.8200
     Facsimile: 310.315.8210
14
   Sylvia J. Kim (SBN 258363)
15 Email: skim@mcguirewoods.com
   Two Embarcadero Center, Suite 1300
16 San Francisco, CA 94111
   Telephone: 415.844.9944
17 Facsimile: 415.844.9922
18 Attorneys for Defendant
     BANK OF AMERICA, N.A.
19
                                     UNITED STATES DISTRICT COURT
20
                                  NORTHERN DISTRICT OF CALIFORNIA
21
22 IRMA FRAUSTO, individually, and on behalf          CASE NO. 3:18-cv-01983-LB
     of all others similarly situated,
23                                                    JOINT FURTHER CASE MANAGEMENT
                     Plaintiff,                       STATEMENT
24
     vs.                                              Date:        May 16, 2019
25                                                    Time:        11:00 a.m.
   BANK OF AMERICA, NATIONAL                          Courtroom:   B – 15th Floor
26 ASSOCIATION, a business entity, form               Judge:       Hon. Laurel Beeler
   unknown; and DOES 1 through 10, inclusive,
27
                     Defendants.
28
     116255870.2
                                  JOINT FURTHER CASE MANAGEMENT STATEMENT
          Case 3:18-cv-01983-LB Document 83 Filed 05/09/19 Page 2 of 4




 1            Pursuant to the Court’s Minute Entry For Further Case Management Conference [Dkt.

 2 #75], Plaintiff IRMA FRAUSTO (“Plaintiff”) and Defendant BANK OF AMERICA, N.A.
 3 (“Defendant”) (together, the “Parties”) respectfully submit the following Joint Further Case
 4 Management Statement in advance of the May 16, 2019 Further Case Management Conference.
 5            On April 4, 2019, the Parties stipulated to continue the dates and deadlines set forth in

 6 the Case Management Schedule by approximately thirty (30) days, which the Court granted on
 7 April 8, 2019 by issuing an updated Case Management Schedule. See Dkt. #76, #77. The
 8 Parties participated in private mediation on April 22, 2019. Plaintiff’s deposition was taken on
 9 May 7, 2019. The Parties are currently on track to meet the deadlines in the Court’s updated
10 Case Management Schedule.
11
12 Date: May 9, 2019                              WILSHIRE LAW FIRM, PLC

13
14                                                By:   /s/ Justin F. Marquez
                                                             Bobby Saadian
15                                                           Justin F. Marquez
                                                             Nicol Hajjar
16                                                           Thiago M. Coelho
                                                             Robert Dart
17                                                           Patty W. Chen
                                                  Attorneys for Plaintiff
18                                                IRMA FRAUSTO

19
     Date: May 9, 2019                            MCGUIREWOODS LLP
20
21
                                                  By:   /s/ Sylvia J. Kim
22                                                           Michael D. Mandel
                                                             Sylvia J. Kim
23                                                           Kerri H. Sakaue
                                                  Attorneys for Defendant
24                                                BANK OF AMERICA, N.A.
25
26
27
28
     116255870.2                                        1
                              JOINT FURTHER CASE MANAGEMENT STATEMENT
          Case 3:18-cv-01983-LB Document 83 Filed 05/09/19 Page 3 of 4




1 I attest that all signatories listed above, and on whose behalf this Stipulation is submitted, have
2 concurred in and authorized the filing of the Stipulation.
3
                                             /s/ Sylvia J. Kim
4                                            SYLVIA J. KIM
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     116255870.2                                    2
                            JOINT FURTHER CASE MANAGEMENT STATEMENT
          Case 3:18-cv-01983-LB Document 83 Filed 05/09/19 Page 4 of 4




1                                      CERTIFICATE OF SERVICE

2             I hereby certify that on May 9, 2019, I electronically transmitted the foregoing document to

3 the Clerk’s Office using the CM/ECF System for filing and service via transmittal of a Notice of
4 Electronic Filing.
5             I declare under penalty of perjury under the laws of the United States of America that the

6 foregoing is true and correct.
7             Executed on May 9, 2019, at San Francisco, California.

8
9                                              /s/ Sylvia J. Kim
                                               SYLVIA J. KIM
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     116255870.2                                       3
                               JOINT FURTHER CASE MANAGEMENT STATEMENT
